3Jn tbe Wniteb ~tates QCourt of jfeberal QClaims
                                            (Pro Se)
                                         No . 19-1937C
                         (Filed: January 14, 2020 I Not for Publication)

                                                )
ROBERT NEVILLE, MD                              )     Keywords: Pro Se; Subject-Matter
                                                )     Jurisdiction; Sua Sponte; Judicial
                       Plaintiff,               )     Misconduct
                                                )
        V.                                      )
                                                )
 J. RANDAL HALL,                                )
                                                )
                       Defendant.               )


                                    OPINION AND ORDER

KAPLAN, Judge.

       Plaintiff Robert Neville, MD, appearing prose, filed his complaint in this court on
December 18, 2019, Docket No. 1, along with an application to proceed in forma pauperis,
Docket No. 4. Dr. Neville seeks damages in the amount of $1.3 million for the "misconduct" of
Chief Judge J. Randal Hall of the United States District Court for the Southern District of
Georgia, who presided over a case brought by Dr. Neville. Comp!. at 1.

I.      Dr. Neville's Motion to Proceed In Forma Pauperis

        Pursuant to 28 U.S.C. § 1915(a)(l), "any court of the United States may authorize the
commencement ... of any suit, action or proceeding . .. without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement . . . that the person is
unable to pay such fees or give security therefor." 1 A plaintiff does not have to "be absolutely
destitute to enjoy the benefit of the statute." Adkins v. E.I. DuPont De Nemours & Co., 335 U.S.
331, 339 (1948). An affidavit that demonstrates that a plaintiff is unable to pay the fee or give
security and still provide for himself and any dependents is sufficient. See id.; see also Waltner
v. United States, 93 Fed. Cl. 139, 143 (2010) (stating that the question is whether "paying such
fees would constitute a serious hardship on the plaintiff') (internal quotation and citations
omitted).

       Dr. Neville states in his application that he currently has "$760" dollars in cash or in a
checking or savings account. Pl. ' s Appl. To Proceed In Forma Pauperis at 2. Dr. Neville has also


1
 For purposes of28 U.S.C. § 1915, the Court of Federal Claims is a court of the United States.
28 U.S.C. § 2503(d).



                                                                   7018 1830 0001 4963 6496
listed $210 in monthly expenses and $160,000 in student loans. Id. He is currently unemployed
and receives $751 monthly in supplemental security income benefits. Id. at 1-2. Under these
circumstances, Dr. Neville has sufficiently demonstrated that he is unable to pay the court' s
filing fee. His application to proceed in forma pauperis is therefore GRANTED.

II.     Subject-Matter Jurisdiction

         It is well established that complaints filed by pro se plaintiffs are held to "less stringent
standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520
(1972). Nonetheless, even pro se plaintiffs must persuade the Court that jurisdictional
requirements have been met. Harris v. United States, 113 Fed. Cl. 290, 292 (2013). Furthermore,
the Court has an independent obligation to satisfy itself of its jurisdiction. See Arbaugh v. Y &H
Corp., 546 U.S. 500, 506-07, 514 (2006); Rick's Mushroom Serv., Inc. v. United States, 521
F.3d 1338, 1346 (Fed. Cir. 2008); see also RCFC 12(h)(3) ("If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action."). Having reviewed the
complaint, the Court finds that it lacks subject-matter jurisdiction and is obligated to dismiss the
case on that ground.

         The Tucker Act grants the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort." 28 U.S.C. § 1491(a)(l). Dr. Neville brings this suit against the chief judge of a United
States district court, but the United States is the only proper defendant in the Court of Federal
Claims. See United States v. Sherwood, 312 U.S. 584,588 (1941). Any allegations of
misconduct against the judicial officer named in Dr. Neville's complaint must be filed with the
clerk's office of the United States Court of Appeals for the Eleventh Circuit, not in the Court of
Federal Claims. See 28 U.S.C. § 35l(a). Therefore, Dr. Neville's claim must be DISMISSED.

        For the foregoing reasons, Dr. Neville's application to proceed in forma pauperis is
GRANTED, but his complaint is DISMISSED without prejudice for lack of subject-matter
jurisdiction. The Clerk is directed to enter judgment accordingly. Each side shall bear its own
costs.

        IT IS SO ORDERED.



                                                       ELAINE D. KAPLAN
                                                       Judge




                                                   2